DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 24 Sept. 2020.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 24 September 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 11 is directed to an abstract idea of remitting cryptocurrency from one wallet to another based on remittance verification result. 
The abstract idea is set forth or described by the following italicized limitations (additional elements indicated by underlining): 
A transaction method comprising:
transmitting, by a terminal device, to a transaction server, a remittance request signal for remitting cryptocurrency kept in an electronic wallet;
receiving, by a transaction server, the remittance request signal from the terminal device;
requesting, by the transaction server, transaction verification to a blockchain network in order to determine whether the remittance request signal is available;
determining, by the transaction server, whether the remittance request signal is available according to a transaction verification result; and
remitting, by the transaction server, the cryptocurrency to the electronic wallet of another terminal device when the remittance request signal is available.
The italicized limitations noted above represent certain methods of organizing human activity. Therefore, the italicized limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 11 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The “terminal device” and “transaction server” are mere recitations of a generic computer used as a tool(s) to implement the abstract idea at least in-part. The terms “signal” and “electronic” are mere field of use limitations.
Claim 11 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The “terminal device” and “transaction server” are mere recitations of a generic computer used as a tool(s) to implement the abstract idea at least in-part. The terms “signal” and “electronic” are mere field of use limitations.
Dependent claims 12–20 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 12–20 recite additional elements that represent, in addition to the italicized limitations noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. Claims 1–10 contain language similar to claims 11–20 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–10 are also rejected under 35 U.S.C. § 101.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2014/0012749 A1) (“Lee”), in view of Bisikalo et al. (US 2017/0017936 A1) (“Bisikalo”).
As per claim 1, Lee discloses a transaction system (fig. 1) comprising:
a terminal device (120) transmitting, to a server, a remittance request signal for remitting 
a transaction server (110) receiving the remittance request signal from the terminal device ([0065]), requesting transaction verification to a 
As indicated by strikethroughs above, Lee does not expressly disclose the currency as a “crypto” currency and the network as a “blockchain” network.
In a similar system, Bisikalo teaches currency as a “crypto” currency and network as a “blockchain” network (see at least fig. 5 and description thereof, e.g., [0078]–[0081]; [0106]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the cryptocurrency/blockchain network of Bisikalo for the currency/bank network of Lee. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Lee/Bisikalo teaches the transaction system of claim 1, further comprising:
another terminal device (130) receiving the cryptocurrency (Lee, [0128]),
wherein each of the terminal device and the another terminal device stores the electronic wallet and the transaction server remits the cryptocurrency from the electronic wallet of the terminal device to the electronic wallet of the another terminal device when the remittance request signal is available (Lee, [0028] [0031], fig. 9, [0128]; Bisikalo, as cited above).
As per claim 3, Lee/Bisikalo teaches the transaction system of claim 2, wherein the electronic wallet of the terminal device stores information on a balance of the cryptocurrency held by a user of the terminal device and the electronic wallet of the another terminal device stores information on the balance of the cryptocurrency held by the user of the another terminal device (Lee, [0029] [0087] [0103]; Bisikalo, [0065]–[0066] [0157] [0172]).
As per claim 4, Lee/Bisikalo teaches the transaction system of claim 2, wherein the transaction server stores each of the same virtual wallet as the electronic wallet of the terminal device and the same virtual wallet as the electronic wallet of the another terminal device and when the remittance request signal is available, the transaction server remits the cryptocurrency to the virtual wallet of the another terminal device and synchronizes the electronic wallet of the another terminal device to the virtual wallet of the another terminal device (Lee, [0029] [0087] [0103]; Bisikalo, [0065]–[0066] [0157] [0172]).
As per claim 5, Lee/Bisikalo teaches the transaction system of claim 2, wherein the electronic wallet of the terminal device stores identification information of the terminal device and balance information of the cryptocurrency kept in the electronic wallet and the electronic wallet of the another terminal device stores the identification information of the terminal device and the balance information of the cryptocurrency kept in the electronic wallet (Lee, [0029] [0087] [0103]; Bisikalo, [0065]–[0066] [0157] [0172]).
As per claim 6, Lee/Bisikalo teaches the transaction system of claim 1, wherein the terminal device includes an input unit receiving transaction information of a user, a control unit generating the remittance request signal based on the transaction information of the user, and a communication unit transmitting the remittance request signal to the transaction server (at least Lee, at least figs. 4 & 18). 
As per claim 7, Lee/Bisikalo teaches the transaction system of claim 6, wherein the terminal device further includes a display unit displaying the balance of the cryptocurrency kept in the electronic wallet of the terminal device (at least Lee, at least fig. 1).
As per claim 8, Lee/Bisikalo teaches the transaction system of claim 1, wherein the transaction server includes a storage unit storing each of the same virtual wallet as the electronic wallet of the terminal device and the same virtual wallet as the electronic wallet of the another terminal device, a communication unit receiving the remittance request signal from the terminal device, and a control unit requesting transaction verification of the terminal device to a blockchain network when the remittance request signal is received through the communication unit, wherein the control unit of the transaction server remits the cryptocurrency from the virtual wallet of the terminal device to the virtual wallet of the another terminal device when the remittance request signal is available according to the transaction verification result (Lee, figs. 4, 9 & 15–18; Bisikalo, [0065]–[0066] [0157] [0172]).
As per claim 9, Lee/Bisikalo teaches the transaction system of claim 8, wherein the communication unit transmits, to the another terminal device, a synchronization signal for synchronizing the virtual wallet of the another terminal device and the electronic wallet of the another terminal device with each other (Lee, figs. 4, 9 & 15–18; Bisikalo, [0065]–[0066] [0157] [0172]).
As per claim 10, Lee/Bisikalo teaches the transaction system of claim 9, wherein the communication unit transmits, to the terminal device, another synchronization signal for synchronizing the virtual wallet of the terminal device and the electronic wallet of the terminal device with each other (Lee, figs. 4, 9 & 15–18; Bisikalo, [0065]–[0066] [0157] [0172]). 
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685